DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status
Acknowledgment is made of the amendment filed on 1/7/2021 which amended claims 7, 11, and 12 and cancelled claims 1-6 and 9-10. Claims 7, 8, and 11-17 are currently pending.  

Allowable Subject Matter
Claims 7, 8, and 11-17 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claim 7, the prior art of record, either alone or in combination, fails to teach or render obvious further including at least one optical projection system carried by said camera support structure, said optical projection system including at least one optical projector having a projection axis, said at least one optical projector secured to a mounting structure including a set of motorized gimbals for rotational movement about a plurality of axes; and wherein said processing system is operatively coupled to said at least one optical projection system to activate said at least one optical projector to project a visible indicia along said projection axis onto a surface in proximity to said 
The dependent claim is likewise allowable by virtue of its dependency upon an allowable independent claim as stated above.
Bozzo (US Patent No. 5,782,003) discloses a projector mounted on a set of gimbals to project a laser beam (Figs. 1-3, 5, 7, 9, and 13, projector 25 is rotatable about two horizontal axes through gimbals 11-16), but Bozzo does not describe the projector projects a visible indicia onto a surface in proximity to a vehicle measurement system instrumentation structure and does not describe that the mounting structure of the projector includes motorized gimbals configured for rotational motion about a plurality of axes. 
Murray et al. (Us PGPub 2005/0096807) discloses a pair of camera modules secured in a laterally spaced arrangement to said camera support structure, each of said camera modules including at least one camera aligned such that associated fields of view are oriented in a forward direction towards a vehicle position within a vehicle service area (Figs. 2-4 and 6-7, paras. [0031], [0068]-[0070], [0081], [0107]-[0109], sensor modules 12, 113, 79, 81 are spaced apart along their respective carrier bars such that their fields of view are oriented towards a vehicle); a processing system operatively coupled to said cameras to receive data (Fig. 3 and paras. [0031]-[0033], [0043]-[0050], [0063], [0080]-[0085], [0113], a computer is coupled to the image sensor modules). Murray does not describe at least one optical projection system carried by 
Warkotsch (DE 102013001449, English translation relied upon included with 3/9/2020 IDS) discloses an optical projector carried by said support structure, said optical projector having a projection axis orientable about a plurality of orthogonal axes to align with a selected location on a surface relative to said base unit and/or said vehicle in response to commands from said processing system (Figs. 1-4, paras. [0036], [0041], [0042], [0043], [0046], [0050], a measuring device 7 projects a laser beam and is supported by support frame 10, which also supports camera devices 6. The measuring device 7 is mounted on holding device 13, which permits pivotal movement of the measuring device 7 around a horizontal axis and permits movement in vertical and horizontal directions. The position of the measuring device 7 is adjusted by moving, for instance, measuring cross bar 8 according to commands after detection of a laser beam projected from measuring device 7 by a camera), and wherein said optical projector is further configured to project a visible indicia at said location on said surface (Figs. 1-4, paras. [0036], [0041], [0043], [0044], [0046], [0050], the measuring device 7 is activated to project the laser beam to distance sensor 9 on a vehicle), but Warkotsch does not 
Regarding claim 11, the prior art of record, either alone or in combination, fails to teach or render obvious wherein altering said position of said vehicle measurement system instrumentation structure includes projecting a visible indicia onto a floor surface at a placement location in proximity to said vehicle measurement system instrumentation structure, and aligning said position of said vehicle measurement system instrumentation structure with said visible indicia at said placement location. These limitations in combination with the other limitations of the claim render claim 11 non-obvious over the prior art of record.
The dependent claims are likewise allowable by virtue of their dependency upon an allowable independent claim as stated above.
Warkotsch discloses an optical projector carried by said support structure, said optical projector having a projection axis orientable about a plurality of orthogonal axes to align with a selected location on a surface relative to said base unit and/or said vehicle in response to commands from said processing system (Figs. 1-4, paras. [0036], [0041], [0042], [0043], [0046], [0050], a measuring device 7 projects a laser beam and is supported by support frame 10, which also supports camera devices 6. The measuring device 7 is mounted on holding device 13, which permits pivotal movement of the 
Regarding claim 14, the prior art of record, either alone or in combination, fails to teach or render obvious a support structure, a set of camera modules secured in a laterally spaced arrangement to said support structure, a processing system operatively coupled to said cameras to receive data therefrom, said processing system having a processor configured with a set of instructions to evaluate said received data to establish a set of measurements associated with a vehicle within said associated fields of view, said set of measurements including at least one vehicle alignment measurement; a target structure secured to an adjustment mechanism mounted on said support structure, said adjustment mechanism responsive to commands from said processing system to position and/or orient said target structure responsive to said set of measurements; and an optical projector carried by said support structure, said optical 
The dependent claims are likewise allowable by virtue of their dependency upon an allowable independent claim as stated above.
Warkotsch discloses an optical projector carried by said support structure, said optical projector having a projection axis orientable about a plurality of orthogonal axes to align with a selected location on a surface relative to said base unit and/or said vehicle in response to commands from said processing system (Figs. 1-4, paras. [0036], [0041], [0042], [0043], [0046], [0050], a measuring device 7 projects a laser beam and is supported by support frame 10, which also supports camera devices 6. The measuring device 7 is mounted on holding device 13, which permits pivotal movement of the measuring device 7 around a horizontal axis and permits movement in vertical and horizontal directions. The position of the measuring device 7 is adjusted by moving, for instance, measuring cross bar 8 according to commands after detection of a laser beam projected from measuring device 7 by a camera), and wherein said optical projector is further configured to project a visible indicia at said location on said surface (Figs. 1-4, paras. [0036], [0041], [0043], [0044], [0046], [0050], the measuring device 7 is activated to project the laser beam to distance sensor 9 on a vehicle), but as noted by the Applicant on pages 13-15 of the arguments filed 8/10/2020, Warkotsch does not teach 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538.  The examiner can normally be reached on M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882